



Exhibit 10.99








THE PROGRESSIVE CORPORATION
DIRECTOR COMPENSATION


 
2017-2018 Compensation
Chairman of the Board
$470,000
Lead Independent Director
$50,000 additional
Audit Committee Chair
$295,000
Audit Committee Member
$270,000
Compensation Committee Chair
$285,000
Compensation Committee Member
$260,000
Investment Committee Chair
$285,000
Investment Committee Member
$260,000
Additional Committee Chair*
$20,000 additional
Additional Committee Member*
$15,000 additional



*Excludes Executive Committee





